Citation Nr: 1828142	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-28 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred at Cape Canaveral Hospital on March 19, 2104.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November to December 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 administrative determination of the Department of Veterans Affairs (VA) Medical Center in Orlando, Florida.

The Veteran testified before the Board at a February 2015 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran was treated for heartburn, nausea, dizziness, chest tightness, and vomiting at Cape Canaveral Hospital (CCH) on March 19, 1994.

2. Prior to presenting to the CCH emergency department, the Veteran was instructed by a VA nurse to seek emergency care.

3. A reasonably prudent person would have expected that a delay in seeking immediate medical attention would have been hazardous to her health.


CONCLUSION OF LAW

The criteria for reimbursement for private medical treatment incurred at Cape Canaveral Hospital on March 19, 2014, have been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1002 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

VA is authorized to reimburse eligible veterans for the reasonable value of emergency treatment furnished in a non-Department facility.  38 U.S.C. § 1725 (2012).  To be eligible, the veteran must be an active Department health-care participant who is personally liable for the emergency treatment furnished.  In cases where reimbursement is warranted, payment may be made directly to the hospital or other health care provider that furnished the treatment, or to the person or organization that paid for such treatment on behalf of the Veteran.  Id.  

VA may provide payment or reimbursement for the reasonable value of emergency treatment furnished to a veteran for non-service-connected conditions in a non-VA facility if each of the following conditions have been met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement in whole for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2017); see also 38 U.S.C. § 1725 (2012).

The Veteran's claim was initially denied by the Agency of Original Jurisdiction (AOJ) as it was determined criterion (b) was not met.  Specifically, the AOJ found the Veteran's condition at the time she sought treatment was non-emergent, as she experienced relevant symptomatology for a period of three days and could have feasibly sought care at a VA facility during this period.  

The record indicates that on the morning of March 19, 2014, the Veteran contacted VA Telecare and reported that she believed she was having an adverse reaction to medication.  She reported a three day history of increasing heartburn, nausea, dizziness, vomiting, and more recently chest tightness.  The VA nurse encouraged the Veteran to present to the Emergency Room for evaluation.  The Veteran then sought treatment at CCH emergency department approximately 20 minutes later.

Initially, the Board finds that the Veteran acted reasonably in presenting herself to Cape Canaveral Hospital rather than the nearest VA treatment facility.  The question of medical emergency is determined on the basis of what a reasonable lay person would believe, rather than medical findings.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  That portion of the regulation clearly requires only that the Board determine whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to health or life.  Id.  Even though the Veteran had been experiencing increasing symptomatology for a period of three days, the Board notes that she reported this duration during her contact with VA Telecare.  Despite this fact, the VA nurse advised the Veteran to seek evaluation at an emergency room, and it appears the chest tightness was of more recent onset.  

As such, by relying on the recommendation of the VA Telecare nurse, the Board finds that the Veteran acted as a prudent layperson would in seeking treatment at the nearest emergency facility.  Therefore, payment or reimbursement of private medical expenses incurred at Cape Canaveral Hospital on March 19, 2014, is warranted.


ORDER

Payment or reimbursement of private medical expenses incurred at Cape Canaveral Hospital on March 19, 2014, is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


